Response to Arguments
The Applicant’s arguments submitted on 8/25/2022 have been fully considered, but are not persuasive.  Applicant argues that the prior art does not disclose the newly added amendments.  Examiner respectfully disagrees.  Previously cited Xu discloses wherein producing the refined reference frame further includes producing a coarse prediction of the reference frame based on convolutional filtering (see Xu Fig. 2(a), and pg. 3720, where the course prediction is performed using DFC-S, which comprises ResNet-50 with multiple convolutional filtering layers ‘conv1’ through ‘conv5_x’).  Those of ordinary skill in the art would understand that ResNet (or Residual Network) is a well-known and popular type of Convolutional Neural Network (CNN) that performs convolutional filtering amongst its layers.  Accordingly, the previously cited prior art anticipates the newly added amendments and the independent claims.

Claim Rejections - 35 USC § 112
The rejections under this statute are hereby withdrawn in response to Applicant’s amendments. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 10-13, 15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu, Rui, et al. "Deep flow-guided video inpainting." Proceedings of the IEEE/CVF Conference on Computer Vision and Pattern Recognition. (2019) (hereinafter referred to as “Xu”).

Regarding claim 11, Xu discloses a system for multi-frame contextual attention, the system comprising: a memory; and a processor (see Xu pg. 3718, where the “computer” vision  algorithm is applied to video sequences comprising “pixels” captured by a “camera” and processed by the algorithm in “memory”) configured to: obtain a reference frame to be processed (see Xu Fig. 2, and pgs. 3720-3722, where frame f_i is the central reference frame of a video sequence); identify context frames with respect to the reference frame (see Xu Fig. 2, and pgs. 3720-3722, where the other frames of the video sequence are context frames); and produce a refined reference frame by processing the obtained reference frame based on the context frames (see Xu Fig. 2, and pgs. 3720-3722, where a course-to-fine refinement based on backward and forward propagation of the optical flows across the video sequence results in a refined inpainted video sequence, where the reference frame is inpainted based on every frame in the video sequence), wherein producing the refined reference frame further includes producing a coarse prediction of the reference frame based on convolutional filtering (see Xu Fig. 2(a), and pg. 3720, where the course prediction is performed using DFC-S, which comprises ResNet-50 with multiple convolutional filtering layers ‘conv1’ through ‘conv5_x’).

Claim 1 is rejected under the same analysis as claim 11 above.

Regarding claim 12, Xu discloses wherein the context frames include a first neighboring frame occurring a frame prior to the reference frame (see Xu Fig. 2, and pgs. 3720-3722, where frame f_i-1 is a context frame).

Claim 2 is rejected under the same analysis as claim 12 above.

Regarding claim 13, Xu discloses wherein the context frames include a second neighboring frame occurring a frame after the reference frame (see Xu Fig. 2, and pgs. 3720-3722, where frame f_i+1 is a context frame).

Claim 3 is rejected under the same analysis as claim 13 above.

Regarding claim 15, Xu discloses wherein the coarse prediction of the reference frame is further produced based on the context frames and producing the refined reference frame further includes producing a coarse prediction of each context frame (see Xu Fig. 2, and pgs. 3720-3722, where a course-to-fine refinement based on backward and forward propagation of the optical flows across the video sequence results in a refined inpainted video sequence, where the reference frame is inpainted based on every frame in the video sequence) based on convolutional filtering (see Xu Fig. 2(a), and pg. 3720, where the course prediction is performed using DFC-S, which comprises ResNet-50 with multiple convolutional filtering layers ‘conv1’ through ‘conv5_x’).

Claim 5 is rejected under the same analysis as claim 15 above.

Regarding claim 16, Xu discloses wherein the processor is further configured to produce the refined reference frame by processing the coarse predictions of each context frame and the coarse prediction of the reference frame in a multi-frame contextual attention stream (see Xu Fig. 2, and pgs. 3720-3722, where a course-to-fine refinement based on contextual attention paid to the backward and forward propagation of the optical flows across the video sequence results in a refined inpainted video sequence, where the reference frame is inpainted based on every frame in the video sequence with contextual attention paid to an object occluding the background of the video frames).

Claim 6 is rejected under the same analysis as claim 16 above.

Regarding claim 17, Xu discloses wherein the processor is further configured to produce the refined reference frame by processing the coarse prediction of the reference frame and the identified context frames in a multi-frame contextual attention stream (see Xu Fig. 2, and pgs. 3720-3722, where a course-to-fine refinement based on contextual attention paid to the backward and forward propagation of the optical flows across the video sequence results in a refined inpainted video sequence, where the reference frame is inpainted based on every frame in the video sequence with contextual attention paid to an object occluding the background of the video frames).

Claim 7 is rejected under the same analysis as claim 17 above.

Regarding claim 18, Xu discloses wherein the identified context frames include non-masked regions in feature maps corresponding to multiple frames (see Xu Fig. 2, and pg. 3720, where the flow maps contain both the masked missing regions and the unmasked optical flow features).

Claim 8 is rejected under the same analysis as claim 18 above.

Regarding claim 20, Xu discloses wherein the reference frame is occluded by an object, and wherein the processor is further configured to remove the object producing a hole in the reference frame, and processing the obtained reference frame based on the context frame includes filling the hole in the obtained reference frame (see Xu Figs. 1 and 2, and pgs. 3719-3722, where a motorcycle is removed and the background and inpainted using the algorithm).

Claim 10 is rejected under the same analysis as claim 20 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claims 1 and 11 above, and in further view of Gupte et al., US 2015/0364158 A1 (hereinafter referred to as “Gupte”). 

Regarding claim 19, Xu discloses wherein the processor is further configured to identify context frames (see Xu Fig. 2, and pgs. 3720-3722, where the other frames of the video sequence are context frames).
Xu does not explicitly disclose identify context frames by detecting an amount of motion in a video that includes the obtained reference frame.
However, Gupte discloses identify context frames by detecting an amount of motion in a video that includes the obtained reference frame (see Gupte Fig. 9 and paras. 0054, 0107, and 0108, where “. . . the variance in the aggregate motion within each region is compared with a threshold aggregate motion variance amount to determine if the frame should be selected as a “key” frame based on the aggregate motion”).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the key fame selection technique of Gupte on the video of Xu, because it is predictable that eliminating redundant frames without sufficient motion would increase the speed of Xu’s inpainting algorithm by reducing the number of redundant frames without a sufficient change in the occluding object between adjacent frames.

Claim 9 is rejected under the same analysis as claim 19 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW M MOYER/Primary Examiner, Art Unit 2663